FIRST AMENDMENT TO
REVOLVING LOAN AGREEMENT
 
This FIRST AMENDMENT TO REVOLVING LOAN AGREEMENT, dated as of June 21, 2011 (the
“Amendment”), amends the REVOLVING LOAN AGREEMENT dated as of February 24, 2011
between HARRIS & HARRIS GROUP, INC., a New York business corporation with an
address of 1450 Broadway, 24th Floor, New York, New York 10018 (the “Borrower”)
and TD BANK, N.A., a national banking association having an office at 324 South
Service Road, Melville, New York 11747 (the “Lender”).  Unless otherwise
expressly provided herein, all capitalized terms in this Amendment shall have
the meanings given to them in the Agreement (as defined below).
 
WHEREAS, Lender and Borrower entered into a certain Revolving Loan Agreement
dated as of February 24, 2011 (the “Agreement”), which Agreement identified and
memorialized the terms and conditions of the agreements between Lender and
Borrower applicable to the credit facilities identified therein; and
 
WHEREAS, Lender and Borrower wish to make certain changes to the Agreement to
more accurately reflect the terms and conditions of their agreement; and
 
NOW, THEREFORE, in consideration of the premises in the Agreement and herein
Lender and Borrower hereby agree as follows:
 
Section 1.     Section 5.8(a) of the Agreement which provides:
 
“The use of the proceeds of and Borrower’s issuance of the Revolving Credit Note
will not directly or indirectly violate or result in a violation of Section 7 of
the Securities Exchange Act of 1934, as amended, or any regulations issued
pursuant thereto, including, without limitation, Regulations U, T and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II.  Borrower does not own or intend to carry or purchase at any time
any “margin stock” within the meaning of said Regulation U, other than such
margin stock that, when aggregated with all other margin stock owned by
Borrower, has not more than 25% of the value (determined by a reasonable method)
of the total assets of Borrower as of such time.”
 
is hereby amended to read as follows:
 
“The use of the proceeds of and Borrower’s issuance of the Revolving Credit Note
will not directly or indirectly violate or result in a violation of Section 7 of
the Securities Exchange Act of 1934, as amended, or any regulations issued
pursuant thereto, including, without limitation, Regulations U, T and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II.  Borrower will not use the proceeds of the Revolving Credit to
purchase “margin stock” within the meaning of said Regulation U.”
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.     Section 7.10(b) of the Agreement which provides:
 
“Borrower shall not carry or purchase at any time any “margin stock” within the
meaning of Regulations U, T or X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II, other than such margin stock that, when
aggregated with all other margin stock owned by Borrower, has not more than 25%
of the value (determined by a reasonable method) of the total assets of Borrower
at such time.”
 
is hereby amended to read as follows:
 
“Borrower shall not use any proceeds of the Revolving Credit to purchase “margin
stock” within the meaning of Regulations U, T or X of the Board of Governors of
the Federal Reserve System, 12 C.F.R., Chapter II.”
 
Section 3.     Except as modified in Sections 1 and 2 above, all of the terms,
provisions and covenants of the Agreement are in all other respects hereby
ratified and confirmed by Borrower and Lender and shall remain in full force and
effect.
 
Section 4.     This Amendment shall become effective when it shall have been
executed by Borrower and Lender, and thereafter shall be binding upon Borrower,
its successors and assigns, and upon Lender, its successors and assigns, and
shall inure to the benefit of Borrower, Lender and their respective successors
and assigns.
 
Section 5.     To induce Lender to enter into this Amendment, Borrower
represents and warrants that (a) all the representations and warranties
contained in the Loan Documents, after giving effect to the amendments and
modifications contemplated hereby, are true and correct on and as of the date
hereof as though made on and as of the date hereof, (b) as of the date hereof,
Borrower has no defenses, counterclaims, offsets or other claims against Lender
or any of its officers, employees, agents, attorneys, predecessors, affiliates,
or other representatives of any nature, relating to the Loan Documents, and (c)
no default or breach under any of the Loan Documents after giving effect to the
amendments contemplated hereby, and no event which the passage of time or giving
of notice or both would constitute such a default or breach, exists on the date
hereof.
 
Section 6.     This Amendment does not constitute a discharge, release or waiver
of any of Borrower’s obligations or liabilities under the Loan Documents, or any
other agreements to which Lender and Borrower are parties, all of which remain
in full force and effect.
 
Section 7.     This Amendment is made pursuant to Section 9.13 of the Agreement.
 
Section 8.     This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall together
constitute one and the same instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be delivered in
New York, New York as of the day and year first written above.


HARRIS & HARRIS GROUP, INC.




By:  /s/ Daniel Wolfe                                         
Name: Daniel Wolfe
Title:   President






TD BANK, N.A.
 


By:  /s/ John Topolovec                                    
Name: John Topolovec
Title:  Vice President


 
3

--------------------------------------------------------------------------------

 




 